Citation Nr: 1817879	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder with major depression (PTSD) or ischemic heart disease (IHD)

2.  Entitlement to service connection for Shy Drager syndrome (SDS), to include as secondary to service-connected IHD. 


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1970, including service in the Republic of Vietnam.  He was awarded a Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision, which in part reconsidered a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The March 2011 decision denied service connection for SDS in part because of the lack of a diagnosis in the record.  In March 2011, after the rating decision was mailed, the Veteran submitted a medical record showing his diagnosis of SDS.  Submitting this evidence prevented the March 2011 decision from becoming final.  38 U.S.C. § 7105(c)(2012); 38 C.F.R. §§  20.302, 20.1103 (2017).  While the June 2013 rating decision was characterized as addressing an application to reopen the previously denied claim, it was properly a reconsideration of the March 2011 rating decision and will be characterized as such in this decision. 

A May 2014, VA Form 9, substantive appeal, reflected the Veteran's desire to participate in a video conference hearing before a member of the Board.  However, in October 2015 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2015).

The issue of entitlement to service connection for OSA, to include as secondary to service-connected PTSD or IHD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in Vietnam between January 9, 1962, and May 7, 1975 and is therefore presumed to have been exposed to an herbicide agent in service.

2.  The Veteran has been diagnosed with SDS. 

3.  The evidence does not show complaint, diagnosis, or treatment of SDS in service. 

4.  The most probative evidence of record does not show a causal connection between the Veteran's SDS and his service, including his in-service exposure to an herbicide agent.

5.  The most probative evidence of record does not show a causal connection between the Veteran's SDS and his service-connected IHD.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for SDS have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for secondary service connection for SDS have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A copy of the relevant laws and regulations governing the Veteran's claims was provided to him in the Statement of the Case dated May 2014 and supplemented in June 2016.

Shy-Drager Syndrome

The Veteran is claiming service connection for SDS both on a direct basis and as secondary to IHD.  Because the Veteran had service in the Republic of Vietnam between January 9, 1962 and May 7, 1975, his exposure to an herbicide agent is conceded.  The Board notes that while the Veteran's direct service connection theory is based on exposure to an herbicide agent in service, SDS is not a condition enumerated in 38 C.F.R. § 3.309 and so is not subject to presumptive service connection on the basis of exposure to an herbicide agent.    The Veteran may still prove direct service connection for a condition without the benefit of a statutory presumption of service connection; however, this requires overcoming the difficult burden of proving actual causation.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's STRs are silent for complaint, diagnosis, or treatment of SDS.  The earliest record of this condition is a private medical record dated December 2010, referring to a recent diagnosis of SDS.  This doctor noted that the diagnosis was made by a different doctor, and the evidence to support it was unclear.  Syncopal episodes and exposure to Agent Orange, an herbicide agent, were noted as possible evidence, although no explanation of the relationship between SDS and Agent Orange was provided. A second private medical record dated May 2011, by the doctor who diagnosed SDS, states that the Veteran felt his high level of exposure to Agent Orange over 31 months contributed to his IHD and his SDS.  The doctor agreed with this statement, adding that it was "a very reasonable assumption and that SDS, which is a vasomotor instability, is certainly likely to be contributed to by Agent Orange, as well as his coronary artery disease."  No further explanation was provided as to the relationship between Agent Orange and SDS or between IHD and SDS.

A December 2010 letter from the Veteran's representative stated that the Veteran's SDS "falls under the guise of Parkinson's" and was sometimes called "Parkinson's plus."  No supporting rationale was provided for this statement.

VA provided a November 2012 examination to determine the etiology and severity of the Veteran's SDS.  This examiner reviewed the Veteran's claims file, examined the Veteran, and reviewed medical literature.  The examiner confirmed the diagnosis of SDS, which he explained was a neurodegenerative syndrome referred to as Multiple System Atrophy (MSA).  The examiner explained that the definite cause of this group of syndromes is unknown, however, he noted that MSA has been referred to as a "rare cousin of Parkinson's" and at least one small case study found patients with MSA had significantly more potential exposures to metals, plastics, organic solvents, and pesticides than the controls.  Based on this information and the private medical opinion, the examiner opined that the Veteran's SDS was at least as likely as not caused by his exposure to Agent Orange in service.  

VA obtained a June 2013 independent medical opinion from a neurologist to address three  questions: 

	1.  Does the Veteran meet the diagnostic criteria for MSA?
	2.  Is MSA a form of Parkinson's?
3.  Is MSA at least as likely as not (50 percent or greater probability) due to or caused by dioxin (herbicide) exposure?

The neurologist answered the first question "maybe," noting that MSA could be part of the Veteran's differential diagnosis based on several consistent symptoms, but that the main feature of SDS, postural hypotension, was absent.  The neurologist stated that although MSA causes some parkinsonian features, it is a separate entity, distinct from Parkinson's disease.   Finally, the neurologist stated that MSA is less likely than not due to or caused by dioxin (herbicide) exposure.  He explained that while there is limited or suggestive evidence for an association between herbicide exposure and Parkinson's disease, such evidence is not currently available for overlapping neurodegenerative disorders.  The neurologist also supplied medical literature in support of his opinions. 

VA provided a May 2016 opinion to determine whether the Veteran's service connected IHD caused or aggravated his SDS.  A VA medical professional, in this case the Acting Director of the Local Compensation and Pension clinic, reviewed the Veteran's VA treatment records, materials submitted by the Veteran, and relevant medical literature, and addressed the previous opinions directly.  This author first noted that the articles submitted by the Veteran did not address SDS.  He noted that the private medical opinion from May 2011 cited no evidence and provided no rationale to support the conclusion that Agent Orange or IHD caused the Veteran's SDS.  He then noted that the exact cause of SDS or MSA is still unknown with no established environmental risk factors.  He also addressed the study noted in the November 2012 VA opinion, pointing out that Agent Orange is an herbicide, not a metal, plastic, organic solvent, or a pesticide, and noted that a separate study found no link even to those exposures.

As for secondary causation, the May 2016 author explained that SDS is  neurodegenerative syndrome, not a cardiac disorder, and there is no evidence in the medical literature to indicate that SDS is either caused or aggravated by IHD.  Therefore, he opined that the Veteran's SDS is less likely than not caused or aggravated by his service-connected IHD.

Analysis

While there has been some question raised as to the accuracy of the Veteran's diagnosis of SDS, due to the lack of its signature symptom of postural hypotension, the Veteran has been treated for this condition since at least December 2010 and even the independent neurologist acknowledged that this might be the proper diagnosis.  Resolving all doubt in favor of the Veteran, the presence of SDS has been shown. 

However, the most probative evidence of record, as discussed below, does not show a causal connection with the Veteran's active service or his service-connected IHD.

Direct Service Connection

There is no evidence of complaint, diagnosis, or treatment of SDS in service.  The Veteran claims that his conceded in service exposure to Agent Orange, an herbicide agent, caused him to develop SDS after service.  

Of the two medical opinions supporting this assertion, one is a June 2011statement from the Veteran's treating physician.  That opinion contains a bare assertion that it is reasonable to think that it is likely that Agent Orange might have caused the Veteran's SDS.  It contains no reasons or bases to support this opinion.  As no meaningful reasons for that opinion were provided, it lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The second medical opinion was provided by VA in November 2012.  This opinion did discuss relevant medical literature and provided some reasoning.  The reasoning was essentially that Agent Orange is known to cause Parkinson's disease, and SDS is in some ways similar to Parkinson's disease.  Also, at least one small study had found that some environmental exposures seemed to be linked to higher rates of SDS.  The author acknowledged that the actual cause of SDS remains unknown, but still thought it at least as likely as not that exposure to Agent Orange had caused the Veteran's SDS.  While this reasoning is worthy of some probative value, the opposing opinion directly addressed the reasoning of this opinion and the Board was persuaded by the opposing opinion.

The June 2013 independent medical opinion pointed out that while they have some similar traits, SDS is a distinct entity from Parkinson's, responding to different treatment.  While there is some evidence of a causal link between Parkinson's disease and herbicide exposure, there is no such evidence for other, similar diseases like SDS.  Even the study cited by the November 2012 opinion only addressed potential exposure to materials other than herbicides.  A similar study found no link even for those materials tested in the first study.  Essentially, the independent medical opinion demonstrated that the cause of SDS remain unknown, without any identified environmental risk factors, and the November 2012 VA opinion was based more on speculation than data.  The Board finds that this well researched and well-reasoned opinion is the most probative evidence of record on the issue of a causal connection between Agent Orange the Veteran's SDS.

The other opinions contained in the claims file are those of the Veteran and his representative.  While they assert that there is competent medical evidence of a causal connection between Agent Orange and the Veteran's SDS, the Board finds that the opinion provided by the independent neurologist needs to be afforded more probative weight than the assertions of lay persons.  The independent neurologist has experience, expertise, and training that the Veteran and his representative, as lay persons, are not shown to have.  The lay opinions were also not supported by reasons or bases.  As such, the opinion of the independent neurologist is afforded significant weight, and is the most probative evidence of record.  As the most probative evidence of record shows no causal nexus between the Veteran's service, including his conceded exposure to Agent Orange, and his SDS, the balance of the evidence is against this claim for service connection on a direct basis and it must be denied. 

Secondary Service Connection

The Veteran has claimed that his SDS was either caused or aggravated by his service-connected IHD.  The only medical opinion in support of this is a brief June 2011 statement by the Veteran's treating physician.  The doctor stated that it is reasonable to think that it is likely the Veteran's coronary artery disease contributed to his SDS.  This statement contains no reasons or bases to support this opinion.  As no meaningful reasons for that opinion were provided, it lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA provided a medical opinion in May 2016.  A VA doctor reviewed material submitted by the Veteran which was focused on OSA, not SDS.  The VA doctor noted that materials submitted by the Veteran addresses OSA not SDS.  After reviewing relevant medical literature, the doctor noted that there was no support in the current literature for a causal connection between IHD, a cardiac condition, and SDS, a neurodegenerative condition.  He therefore opined that the Veteran's SDS was less likely than not caused or aggravated by his service-connected IHD.

The other opinions contained in the claims file are those of the Veteran and his representative.  While they assert that there is competent medical evidence of a causal connection between IHD and the Veteran's SDS, the Board finds that the opinion provided by the VA doctor in May 2016 needs to be afforded more probative weight than the assertions of lay persons.  The VA doctor has experience, expertise, and training that the Veteran and his representative, as lay persons, are not shown to have.  The lay opinions were also not supported by reasons or bases.  As such, the opinion of the VA doctor is afforded significant weight, and is the most probative evidence of record.  As the most probative evidence of record shows no causal nexus between the Veteran IHD and his SDS, the balance of the evidence is against this claim for service connection on a secondary basis and it must be denied.

ORDER

Entitlement to service connection for Shy-Drager syndrome, to include as secondary to service-connected ischemic heart disease, is denied. 


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the present case, the Board notes that the record contains an August 2012 VA opinion indicating that it is unlikely that the Veteran's OSA is proximately due to or the result of his service-connected PTSD.  The Board finds, however, that the opinion is inadequate, as it failed to discuss or give an opinion as to the likelihood that the Veteran's OSA was aggravated by his service-connected PTSD.  An addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Provide the claims folder to the author of the August 2012 medical opinion, if that person is available.  If not, provide the claims file to an appropriate medical professional to obtain an addendum opinion to the August 2012 VA medical opinion.  This order leaves a physical examination of the Veteran to the discretion of the examiner.  If the examiner finds that an examination is required to furnish a satisfactory opinion, then schedule the Veteran for an examination. 
The examiner should answer the following question:

Was the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) aggravated (permanently worsened beyond its natural progression) by his service-connected posttraumatic stress disorder with major depression?

The examiner's report should set forth all findings along with complete rationale for the conclusions reached.

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


